Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                     DETAILED ACTION
1. The Applicant’s response to the office action filed on August 25, 2021 is acknowledged.
                                                Status of the Application
2. Claims 1-6 and 20 are pending under examination. Claims 7-19 were previously withdrawn from further consideration as being drawn to nonelected group. The Applicant’s arguments and the amendment have been fully considered and found persuasive in-part for the reasons that follow.
Response to Arguments:
3.  The rejection of claims 1-6 and 20 under 35 USC 102(b) as being anticipated by Weitz et al., has been withdrawn in view of the persuasive arguments.
4. With reference to the rejection of claims 1-6 and 20 under 35 USC 102(b) as being anticipated by Kunkel et al., the Applicant’s arguments were fully considered and found persuasive in-part. The rejection of claims 1-5 and 20 is moot in view of the persuasive arguments. With reference to the rejection of claim 6, Kunkel et al. teach two nucleotides (first and second) labeled with the same label (see for eg., para 0057-0060, table A, para 0085) in different fractions of biallelic polymorphisms.  For all the above the rejection of claim 6 is maintained.
5. With reference to the rejections of claims 1-6 and 20 under obviousness type of double patenting, the Applicant’s arguments were fully considered and the rejections 
Claim Rejections - 35 USC § 102-maintained
6.   The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


    Claim 6 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kunkel (2003/0077584).
With reference to claim 6, Kunkel teaches that a composition comprising a plurality
of nucleotide base wherein a first portion of the plurality is labeled with a first label and a second portion of the plurality is labeled with said label (see entire document, at least para 0057-0060, 0078, 0085-100; indicating a first nucleotide labeled with a first label and a second nucleotide is labeled with said label) and a nucleic acid comprising a nucleotide base (calibrator) (see at least para 0073, 0096; indicating a capture probe). For all the above, the claim is anticipated.
Nonstatutory Double Patenting-maintained
7.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/ AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more 
A. Claims 1-6 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10/202,642 (the ‘642). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are within the scope of the claims in the patent ‘642, specifically the composition or kit composition of the instant claims, comprising a
first fraction of plurality of nucleobases labeled with a first label and a second fraction of
plurality of second nucleotide, a third fraction of plurality of third nucleotide, and a fourth
fraction of plurality of fourth nucleotide are labeled with said label, a nucleic acid
comprising the nucleotide base or a calibrator oligonucleotide sequence is within the
scope of the claims 1-13 of the patent ‘642. The instant claims differ from the claims in
the patent ‘642 in reciting a composition comprising said nucleotide bases which is
considered obvious variation over the claims in the patent ‘642.
B. Claims 1-6 and 20 are rejected on the ground of nonstatutory double patenting
as being unpatentable over claims 1-7 of U.S. Patent No. 10/584,377 (the ‘377).
Although the claims at issue are not identical, they are not patentably distinct from each
other because the instant claims are within the scope of the claims in the patent ‘377,
specifically the composition or kit composition of the instant claims, comprising a first
fraction of plurality of nucleobases labeled with a first label and a second fraction of
plurality of second nucleotide, a third fraction of plurality of third nucleotide, and a fourth
fraction of plurality of fourth nucleotide are labeled with said label, a nucleic acid
comprising the nucleotide base or a calibrator oligonucleotide sequence is within the

the patent ‘377 in reciting a composition comprising said nucleotide bases which is
considered obvious variation over the claims in the patent ‘377.
C. Claims 1-6 and 20 are provisionally rejected based on the ground of
nonstatutory double patenting as being unpatentable over claims 1-7 and 15-16 of the
copending application 16/719,031. Although the claims at issue are not identical, they
are not patentably distinct from each other because the instant claims are entirely within
the scope of the claims 1-7 and 15-16 of the copending application, specifically the
composition or kit composition of the instant claims, comprising a first fraction of
plurality of nucleobases labeled with a first label and a second fraction of plurality of
second nucleotide, a third fraction of plurality of third nucleotide, and a fourth fraction of
plurality of fourth nucleotide are labeled with said label, a nucleic acid comprising the
nucleotide base or a calibrator oligonucleotide sequence is within the scope of the
claims 1-7 and 15-16 of the copending application. The instant claims differ from the claims in wording the claims which is considered obvious variation over the claims in the copending application.
                                                      Conclusion
           No claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637